                                  1

                                  2

                                  3

                                  4                                  UNITED STATES DISTRICT COURT

                                  5                                 NORTHERN DISTRICT OF CALIFORNIA

                                  6

                                  7      DARRYL ROBERTS,
                                                                                       Case No. 19-cv-03320-PJH
                                  8                    Plaintiff,

                                  9             v.                                     ORDER GRANTING DEFENDANT'S
                                                                                       MOTION FOR SUMMARY JUDGMENT
                                  10     UNITED FOOD & COMMERCIAL
                                         WORKERS LOCAL 648,                            Re: Dkt. No. 18
                                  11
                                                       Defendant.
                                  12
Northern District of California
 United States District Court




                                  13

                                  14          Defendant United Food & Commercial Workers Local 648’s (“defendant”) motion

                                  15   for summary judgment came on for hearing before this court on November 13, 2019. Pro

                                  16   se plaintiff Darryl Roberts (“plaintiff”) appeared. Defendants appeared through their

                                  17   counsel, Caroline Cohen. Having read the papers filed by the parties and carefully

                                  18   considered their argument, proffered evidence, and relevant legal authority, and good

                                  19   cause appearing, the court hereby GRANTS defendant’s motion for summary judgment

                                  20   for the reasons stated below.

                                  21                                         BACKGROUND

                                  22          On June 12, 2019, plaintiff filed a form employment discrimination complaint

                                  23   against defendant alleging claims under Title 42 U.S.C. § 2000e, et seq. (“Title VII”). Dkt.

                                  24   1 (Compl.) ¶ 3. On September 26, 2019, defendant filed this motion for summary

                                  25   judgment. Dkt. 18. In it, defendant argues that the court lacks “jurisdiction” to consider

                                  26   plaintiff’s complaint, id. at 6, and, in any event, defendant has shown a legitimate

                                  27

                                  28
                                  1    nondiscriminatory business reason for plaintiff’s termination, id. at 7-9.1

                                  2           A.       The Operative Allegations

                                  3           In his complaint, plaintiff alleges that defendant discriminated against him in

                                  4    violation of Title VII by the following:

                                  5                •   Terminating his employment, id. ¶ 3-4; and

                                  6                •   Interfering with his “right as a good-standing member to run for a higher

                                  7                    officer within [his] local union.” id.

                                  8           Plaintiff specifies his “race or color,” id. ¶ 5(a), and checks the “other as specified

                                  9    below” box, id. ¶ 5(e), as the actionable basis for defendant’s discrimination. Aside from

                                  10   statements made in various attachments to plaintiff’s complaint (detailed as necessary

                                  11   below), the complaint fails to provide any other specific allegations supporting its claims.

                                  12          B.       Circumstances Surrounding Plaintiff’s Termination
Northern District of California
 United States District Court




                                  13          This action arises out of a contested election for a local union’s management

                                  14   positions. Defendant is a local union with a single office in San Francisco. Dkt. 18-1

                                  15   (Larson Declaration) ¶ 3. At the time of plaintiff’s termination (July 2016), defendant had

                                  16   11 employees. Id.

                                  17          Prior to plaintiff’s termination, defendant employed plaintiff as a union business

                                  18   representative. Dkt. 1 ¶ 6.2 As of 2013, plaintiff was employed under a collective

                                  19   bargaining agreement between defendant (as the employer) and the Federation of

                                  20   Agents and International Representatives (“FAIR”) as the union. Dkt. 18-1 ¶ 4.

                                  21          Sometime in July 2016, defendant held an election for internal management

                                  22   positions. Id. ¶ 6. Prior to the election, Larson held the position as president of

                                  23   defendant. Id. ¶ 2. Plaintiff announced his candidacy in opposition to Larson and other

                                  24
                                       1
                                  25     Defendant also argues against potential claims arising out of Title 29 U.S.C. § 411
                                       (concerning union elections). However, no such claims are apparent from the face of
                                  26   plaintiff’s employment discrimination complaint. Given that, the court will address
                                       defendant’s argument on them only to the extent necessary to adjudicate the instant
                                  27   motion on the claims apparent in plaintiff’s complaint.
                                       2
                                         Given plaintiff’s pro se status, the court will generously consider as proffered evidence
                                  28   plaintiff’s factual assertions in his pleadings as evidentiary submissions in opposition to
                                       defendant’s motion.
                                                                                        2
                                  1    incumbent candidates. Id. ¶ 6. Plaintiff was initially declared winner of the election. Id.,

                                  2    Ex. 9. Because plaintiff violated election rules, defendant’s election committee ordered a

                                  3    rerun of the election. Id. ¶ 7; Id. Ex. 9. The reelection occurred on or around November

                                  4    4, 2016. Id., Ex. 9. Larson was declared winner of the reelection and defendant’s

                                  5    international body (“International UFCW”) upheld that reelection’s results. Id. ¶ 8. On

                                  6    July 30, 2016, and apparently prior to the reelection, Larson terminated plaintiff. Id. ¶ 8.

                                  7           The parties dispute the reasons for such termination. In his declaration, Larson

                                  8    states that he did so because of “[plaintiff’s] gross disloyalty.” Id. ¶ 8. Larson further

                                  9    testifies that “the sole reason [he] terminated Plaintiff was because he chose to run

                                  10   against me in the union election.” Id. Larson further reiterates the following:

                                  11                 “I terminated plaintiff solely because he chose to run against
                                                     me which was grossly disloyal. He campaigned against me,
                                  12
Northern District of California




                                                     which included making statements which were critical of my
 United States District Court




                                                     leadership and of the things that I had accomplished as
                                  13                 President during my first term in office.             Business
                                                     representatives hold responsibilities to carry out multiple key
                                  14                 functions of the union and are seen as the face of the union to
                                                     the membership.        I determined that plaintiff’s continued
                                  15                 employment as a business representative was untenable as his
                                                     gross disloyalty posed a significant block to the effective
                                  16                 administration of the union.” Id. ¶ 18.
                                  17          Several documents attached to plaintiff’s complaint support Larson’s explanation.

                                  18   Dkt. 1 at 10 (attaching letter from defendant’s attorney stating that plaintiff was terminated

                                  19   “because of gross disloyalty to the elected leadership”; Dkt. 1 at 7-9 (attaching letters

                                  20   from unidentified third-parties to International UFCW criticizing that body for a “propensity

                                  21   to protect its Incumbent Presidents instead of protecting the democratic process.”).

                                  22          In a separate pleading titled “Opposition to Defendant’s Answer,” plaintiff

                                  23   summarily asserts the existence of a “plethora” of evidence compiled against defendants

                                  24   for a “laundry list of unethical, racist, discriminatory, human rights, and civil rights

                                  25   violations that resulted in Plaintiff’s termination on July 29, 2019 for ‘Gross Disloyalty to

                                  26   the Elected Leadership.’” Dkt. 5 at 3. Despite plaintiff’s conclusory assertion, such filing

                                  27

                                  28
                                                                                       3
                                  1    includes no specific allegation or evidence in support of that assertion.3

                                  2           Similarly, in his belated opposition to this motion,4 plaintiff also summarily asserts

                                  3    that Larson’s declaration acknowledges that defendant applied “non-compete provisions

                                  4    of old Jim Crow Laws . . . which specifically prohibited African Americans from competing

                                  5    for any and all positions typically held by White Men” and that such actions “would justify

                                  6    termination for ‘gross disloyalty.’” Id. at 3. Plaintiff offers no further explanation or

                                  7    evidence in support of such assertion. Aside from some conclusory references to

                                  8    institutional racism in society, the remainder of this filing is otherwise materially identical

                                  9    to plaintiff’s opposition to defendant’s answer.

                                  10          C.     Procedural Posture

                                  11          Prior to initiating this action, plaintiff filed grievances with numerous administrative

                                  12   bodies. Such bodies include (1) the National Labor Relations Board (“NLRB”), Dkt. 18-1,
Northern District of California
 United States District Court




                                  13   Ex. 1; (2) FAIR (plaintiff’s union), id., Ex. 2; (3) the Department of Labor (“DOL”), id., Ex.

                                  14   9; and (4) the Equal Employment Opportunity Commission (“EEOC”), id., Ex. 10.

                                  15          To the extent necessary, the court will detail the circumstances surrounding any

                                  16   such grievances in its analysis below.

                                  17                                            DISCUSSION

                                  18          A.     Legal Standard

                                  19          Summary judgment is proper where the pleadings, discovery, and affidavits show

                                  20   that there is “no genuine dispute as to any material fact and the movant is entitled to

                                  21   judgment as a matter of law.” Fed. R. Civ. P. 56(a). Material facts are those which may

                                  22   affect the outcome of the case. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248

                                  23   (1986). A dispute as to a material fact is genuine if there is sufficient evidence for a

                                  24
                                       3
                                  25     The remainder of that filing merely attaches a copy of the United States Supreme
                                       Court’s decision in Finnegan v. Leu, 456 U.S. 431 (1982), Dkt. 5 at 3-19, an excerpt of
                                  26   what appears to be a random treatise or brief section concerning the statute of limitations
                                       for unfair competition law claims as well as certain tortious false light doctrine, id. at 19-
                                  27   22, and details a one paragraph conclusion requesting that the court overrule defendant’s
                                       answer or grant leave to amend, id. at 22-23.
                                       4
                                  28     Again, given plaintiff’s pro se status, the court will consider factual assertions made by
                                       him in his opposition as proffered evidence for purposes of this motion.
                                                                                       4
                                  1    reasonable jury to return a verdict for the nonmoving party. Id. “A ‘scintilla of evidence,’

                                  2    or evidence that is ‘merely colorable’ or ‘not significantly probative,’ is not sufficient to

                                  3    present a genuine issue as to a material fact.” United Steelworkers of Am. v. Phelps

                                  4    Dodge Corp., 865 F.2d 1539, 1542 (9th Cir. 1989) (citation omitted).

                                  5           Courts recognize two ways for a moving defendant to show the absence of

                                  6    genuine dispute of material fact: (1) proffer evidence affirmatively negating any element

                                  7    of the challenged claim or (2) identify the absence of evidence necessary for plaintiff to

                                  8    substantiate such claim. Nissan Fire & Marine Ins. Co. v. Fritz Cos., 210 F.3d 1099, 1102

                                  9    (9th Cir. 2000) (“In order to carry its burden of production, the moving party must either

                                  10   produce evidence negating an essential element of the nonmoving party's claim or

                                  11   defense or show that the nonmoving party does not have enough evidence of an

                                  12   essential element to carry its ultimate burden of persuasion at trial.”). Rule 56(c)(1)
Northern District of California
 United States District Court




                                  13   expressly requires that, to show the existence or nonexistence of a disputed fact, a party

                                  14   must “cit[e] to particular parts of materials in the record.” Fed. R. Civ. Pro. 56(c)(1) (“A

                                  15   party asserting that a fact cannot be or is genuinely disputed must support the assertion

                                  16   by: . . . citing to particular parts of materials in the record, including depositions,

                                  17   documents, electronically stored information, affidavits or declarations, stipulations

                                  18   (including those made for purposes of the motion only), admissions, interrogatory

                                  19   answers, or other materials.”).

                                  20          “Once the moving party meets its initial burden, the nonmoving party must go

                                  21   beyond the pleadings and, by its own affidavits or by the depositions, answers to

                                  22   interrogatories, and admissions on file, come forth with specific facts to show that a

                                  23   genuine issue of material fact exists.” Hansen v. United States, 7 F.3d 137, 138 (9th Cir.

                                  24   1993) (per curiam). When the nonmoving party relies only on its own affidavits to oppose

                                  25   summary judgment, it cannot rely on conclusory allegations unsupported by factual data

                                  26   to create an issue of material fact.” Id.

                                  27          The court must view the evidence in the light most favorable to the nonmoving

                                  28   party: if evidence produced by the moving party conflicts with evidence produced by the
                                                                                       5
                                  1    nonmoving party, the judge must assume the truth of the evidence set forth by the

                                  2    nonmoving party with respect to that fact. Tolan v. Cotton, 134 S. Ct. 1861, 1865 (2014);

                                  3    Leslie v. Grupo ICA, 198 F.3d 1152, 1158 (9th Cir. 1999). However, when a non-moving

                                  4    party fails to produce evidence rebutting defendants’ showing, then an order for summary

                                  5    adjudication is proper. Nissan Fire, 210 F.3d at 1103 (“If the nonmoving party fails to

                                  6    produce enough evidence to create a genuine issue of material fact, the moving party

                                  7    wins the motion for summary judgment.”)

                                  8           Lastly, the Ninth Circuit recognizes that “an ordinary pro se litigant, like other

                                  9    litigants, must comply strictly with the summary judgment rules.” Thomas v. Ponder, 611

                                  10   F.3d 1144, 1150 (9th Cir. 2010) (citation omitted); Chan v. Ramada Plaza Hotel, 2003

                                  11   WL 22159061, at *3 (N.D. Cal. Sept. 12, 2003) (“It is here noted that [pro se] plaintiff was

                                  12   given every opportunity to meet his burden on summary judgment.”).
Northern District of California
 United States District Court




                                  13          B.     Analysis

                                  14                 1.     Summary Judgment Is Proper Because Plaintiff Has Failed to

                                  15                        Show that Defendant Is an “Employer” Within the Meaning of

                                  16                        Title VII

                                  17          In his complaint, plaintiff alleges that this court maintains jurisdiction pursuant to

                                  18   Title 42 U.S.C. §2000e-5. Compl. ¶ 3. Defendant first argues that this court lacks

                                  19   “jurisdiction” over plaintiff’s claims for three independent reasons, only one of which the

                                  20   court finds relevant to decide the instant motion. According to defendant, Title VII does

                                  21   not apply to its conduct because, pursuant to Title 42 U.S.C. § 2000e(b), defendant does

                                  22   not qualify as an employer given that it comprises less than 15 employees. Dkt. 20 at 6.

                                  23          Defendant is correct. Under Title VII, an “employer” is defined as “a person

                                  24   engaged in an industry affecting commerce who has fifteen or more employees for each

                                  25   working day in each of twenty or more calendar weeks in the current or preceding

                                  26   calendar year, and any agent of such a person . . .” 42 U.S.C. §2000e(b).

                                  27          Here, defendant submitted a declaration testifying that “at the time that Darryl

                                  28   Roberts . . . was terminated in July of 2016, UFCW Local 648 had 11 employees.” Dkt.
                                                                                      6
                                  1    18-1 ¶ 3. Plaintiff failed to contest this showing. As a result, summary judgment of

                                  2    plaintiff’s complaint is proper on this ground alone.

                                  3                  2.     Summary Judgment Is Separately Proper under the McDonnell-

                                  4                         Douglas Framework

                                  5           Discrimination and retaliation claims brought under Title VII are subject to a unique

                                  6    burden-shifting analysis. Surrell v. California Water Serv. Co., 518 F.3d 1097, 1105 (9th

                                  7    Cir. 2008) (“Typically, we apply the familiar McDonnell Douglas burden shifting

                                  8    framework for Title VII and § 1981 claims.”). Under McDonnell Douglas, a plaintiff must

                                  9    first prove a prima facie case of discrimination or retaliation. Surrell, 518 F.3d at 1105

                                  10   (“Under this framework, the plaintiff first must establish a prima facie case of

                                  11   discrimination or retaliation.”). The Ninth Circuit has emphasized that “the degree of

                                  12   proof necessary to establish a prima facie case is minimal and does not even need to rise
Northern District of California
 United States District Court




                                  13   to the level of a preponderance of the evidence.” Dominguez-Curry v. Nevada Transp.

                                  14   Dep't, 424 F.3d 1027, 1037 (9th Cir. 2005).

                                  15          If met, the employer then must articulate a legitimate non-discriminatory reason for

                                  16   its challenged employment decision. Vasquez v. County of Los Angeles, 349 F.3d 634,

                                  17   640 (9th Cir. 2003) (“If the plaintiff succeeds in doing so, then the burden shifts to the

                                  18   defendant to articulate a legitimate, nondiscriminatory reason for its allegedly

                                  19   discriminatory conduct.”).

                                  20          If the employer does so, “[t]he plaintiff then must produce sufficient evidence to

                                  21   raise a genuine issue of material fact as to whether the employer's proffered

                                  22   nondiscriminatory reason is merely a pretext for discrimination. . . .The plaintiff may show

                                  23   pretext either (1) by showing that unlawful discrimination more likely motivated the

                                  24   employer, or (2) by showing that the employer's proffered explanation is unworthy of

                                  25   credence because it is inconsistent or otherwise not believable.” Dominguez-Curry, 424

                                  26   F.3d at 1037. A plaintiff may make such a showing by producing either direct evidence of

                                  27   discriminatory motive, which need not be substantial, or circumstantial evidence that is

                                  28   “specific and substantial evidence of pretext.” Godwin v. Hunt Wesson, Inc., 150 F.3d
                                                                                     7
                                  1    1217, 1221-22 (9th Cir. 1998). “Direct evidence is evidence, which, if believed, proves

                                  2    the fact of discriminatory animus without inference or presumption,” and it “typically

                                  3    consists of clearly sexist, racist, or similarly discriminatory statements or actions by the

                                  4    employer.” Dominguez-Curry, 424 F.3d at 1038. If the plaintiff succeeds in

                                  5    demonstrating a genuine issue of material fact as to whether the reason advanced by the

                                  6    employer was a pretext for discrimination, then the case goes beyond summary

                                  7    judgment. Reeves v. Sanderson Plumbing Products, Inc., 530 U.S. 133, 143 (2000).

                                  8                         a.         Summary Adjudication of Plaintiff’s Discrimination Claim

                                  9                                    Is Appropriate

                                  10          Title VII provides a cause of action for certain employment-related discrimination

                                  11   based on a protected trait. To establish a prima facie case of discrimination, a plaintiff

                                  12   must allege that (1) he is a member of a protected class; (2) he was qualified for his
Northern District of California
 United States District Court




                                  13   position and performing his job satisfactorily; (3) he experienced an adverse employment

                                  14   action; and (4) similarly situated individuals outside his protected class were treated more

                                  15   favorably, or other circumstances surrounding the adverse employment action that give

                                  16   rise to an inference of discrimination. Hawn v. Exec. Jet Mgtm., Inc., 615 F.3d 1151,

                                  17   1156 (9th Cir. 2010).

                                  18                              i.         Plaintiff Failed to Establish a Prima Facie Case of

                                  19                                         Discrimination

                                  20          Here, plaintiff failed to establish a prima facie case of discrimination. Plaintiff

                                  21   provides only the conclusory allegation that defendant discriminated against him on the

                                  22   basis of his “race or color.” Compl. ¶ 4(d). While plaintiff fails to allege his protected

                                  23   class, the court will take judicial notice, based upon his appearance at oral argument, that

                                  24   plaintiff is African-American.

                                  25          That said, plaintiff still fails to provide any evidence that he was performing his job

                                  26   satisfactorily. Defendant, on the other hand, offered evidence tending to affirmatively

                                  27   negate such a finding. In his declaration, Larson testified that a union business

                                  28   representative maintains various responsibilities, including serving as “the face of the
                                                                                        8
                                  1    union to membership.” Dkt. 18-1 ¶ 18. Plaintiff failed to show how he could maintain that

                                  2    perception of unity (as a business representative) but still challenge an incumbent in an

                                  3    election. Plaintiff further failed to offer any evidence showing how similarly-situated

                                  4    persons outside his protected racial class were treated more favorably.

                                  5           Separately, plaintiff’s prior allegations in his NLRB charges undermine his instant

                                  6    racial discrimination claim. Significantly, in both charges, plaintiff alleges that defendant

                                  7    terminated him “because if [sic] his political activity against an incumbent Union officer

                                  8    because of that officer’s adverse impact on those employees’ work conditions.” Dkt. 18-1,

                                  9    Ex. 1 ¶ 2, Ex. 4 ¶ 2. In this description, plaintiff notably fails to make any reference to his

                                  10   “race or color” as part of the basis for his termination. Such omission belies the credibility

                                  11   of his sole conclusory allegation of racial discrimination in his complaint. Because

                                  12   plaintiff altogether fails to establish a prima facie case of discrimination on the basis of
Northern District of California
 United States District Court




                                  13   race, summary adjudication of this claim is proper on this ground as well.

                                  14                              ii.      Defendant Proffered Legitimate Non-Discriminatory

                                  15                                       Reasons for Plaintiff’s Termination

                                  16          Regardless, even if plaintiff satisfied his initial burden under McDonnell-Douglas,

                                  17   defendant offered at least two non-discriminatory reasons for its challenged employment

                                  18   decision. First, plaintiff acted disloyally toward the incumbent (and ultimately victorious)

                                  19   local union president, Larson, by opposing him during the July 2016 election. In support

                                  20   of its position that such reason qualifies as a legitimate nondiscriminatory reason

                                  21   justifying plaintiff’s removal, defendant cites Finnegan v. Leu 456 U.S. 431 (1982), which

                                  22   held that that union business agents terminated by a union president following an election

                                  23   in which such agents supported his unsuccessful opponent did not state a claim for

                                  24   violation of the LMRDA, 29 U.S.C. § 401, et seq. Id. at 441-42 (“Here, the presidential

                                  25   election was a vigorous exercise of the democratic processes Congress sought to

                                  26   protect. Petitioners—appointed by the defeated candidate—campaigned openly against

                                  27   respondent Leu, who was elected by a substantial margin. The Union's bylaws, adopted,

                                  28   and subject to amendment, by a vote of the union membership, grant the president
                                                                                      9
                                  1    plenary authority to appoint, suspend, discharge, and direct the Union's business agents,

                                  2    who have significant responsibility for the day-to-day conduct of union affairs. Nothing in

                                  3    the Act evinces a congressional intent to alter the traditional pattern which would permit a

                                  4    union president under these circumstances to appoint agents of his choice to carry out

                                  5    his policies. . . . We therefore conclude that petitioners have failed to establish a violation

                                  6    of the Act.”).5 While defendant fails to expressly identify any authority recognizing that

                                  7    termination of certain union agents for purported disloyalty following an election serves as

                                  8    a legitimate nondiscriminatory reason for an adverse employment action for purposes of

                                  9    Title VII, the Finnegan Court’s conclusion—that such termination was inactionable for

                                  10   purpose of Title 29 U.S.C. § 401, et. seq.—supports such a recognition here.

                                  11          In any event, defendant further identifies a unitary interest in support of plaintiff’s

                                  12   termination. In his declaration, Larson testifies that because plaintiff’s role involved
Northern District of California
 United States District Court




                                  13   serving as “the face of the union to the membership,” his dissidence from Larson’s

                                  14   leadership impeded “the effective administration of the union.” Dkt. 18-1 ¶ 18. Plaintiff

                                  15   fails to proffer any evidence raising a triable issue of material fact that either of

                                  16   defendant’s purported non-discriminatory purposes are mere pretexts for the allegedly

                                  17   discriminatory conduct. The closest plaintiff gets are unspecified assertions of a “laundry

                                  18   list” of race-based violations, Dkt. 5 at 3, and a general charge that his termination was

                                  19   the result of a “Jim Crow” era non-compete provision barring African-Americans from

                                  20   running for positions “typically held by White Men,” Dkt. 20 at 3. Absent any direct or

                                  21   substantial circumstantial evidence, these general assertions fail to raise a cognizable

                                  22
                                       5
                                  23     Accord Sheet Metal Workers' Int'l Ass'n v. Lynn, 488 U.S. 347, 354-55 (1989) (limiting
                                       Finnegan but interpreting as permissible its acknowledgement that the conduct
                                  24   considered—a “newly elected union president[‘s] discharge[d] of the appointed staff of
                                       the ousted incumbent”—advanced the LMRDA’s goal of ensuring that unions “are
                                  25   democratically governed, and responsive to the will of the union membership as
                                       expressed in open, periodic elections. . . . Indeed, the basis for the Finnegan holding was
                                  26   the recognition that the newly elected president's victory might be rendered meaningless
                                       if a disloyal staff were able to thwart the implementation of his programs. While such
                                  27   patronage-related discharges had some chilling effect on the free speech rights of the
                                       business agents, we found this concern outweighed by the need to vindicate the
                                  28   democratic choice made by the union electorate.”)

                                                                                      10
                                  1    inference that defendant’s proffered reasons for plaintiff’s termination were pretextual. As

                                  2    a result, summary adjudication of this claim is proper on this separate ground as well.

                                  3                         b.         Summary Adjudication of Any Retaliation Claim Is

                                  4                                    Appropriate

                                  5           “To establish a claim of retaliation, a plaintiff must prove that (1) the plaintiff

                                  6    engaged in a protected activity, (2) the plaintiff suffered an adverse employment action,

                                  7    and (3) there was a causal link between the plaintiff’s protected activity and the adverse

                                  8    employment action.” Poland v. Chertoff, 494 F.3d 1174, 1179-80 (9th Cir. 2007).

                                  9                               i.         Plaintiff Failed to Show that He Engaged in a

                                  10                                         Protected Activity

                                  11          Here, plaintiff similarly failed to establish a prima facie case of retaliation because

                                  12   he fails to identify any “protected activity.” As commonly used, that term extends to acts
Northern District of California
 United States District Court




                                  13   circumscribed by Title 42 U.S.C. § 2000e-3(a). Poland, 494 F.3d at 1180 (“In this case,

                                  14   Poland's filing of EEOC complaints was a protected activity”) (citing Title 42 U.S.C. §

                                  15   2000e–3(a)). Title 42 U.S.C. § 2000e-3(a) provides that is unlawful “for an employer to

                                  16   discriminate against any of his employees . . . because [the employee] has opposed any

                                  17   practice made an unlawful employment practice by [Title VII], or because [the employee]

                                  18   has made a charge, testified, assisted, or participated in any manner in an investigation,

                                  19   proceeding, or hearing under [Title VII].” 42 U.S.C. § 2000e-3(a). “Unlawful employment

                                  20   practices,” as that term is defined at Title 42 U.S.C. § 2000e-2, generally extends to only

                                  21   adverse employment decisions made on the basis of race, color, religion, sex, or national

                                  22   origin. 42 U.S.C. § 2000e-2.

                                  23          Here, plaintiff fails to identify any activity—much less any opposition to defendant’s

                                  24   employment practices or participation in any Title VII action prior to his termination—that

                                  25   would form the basis for his retaliation claim. Given such failure, he cannot show a

                                  26   “protected activity” in the first instance. Even if the court generously construed plaintiff’s

                                  27   “running for higher office within [his] local union” as such purported activity, a protected

                                  28   activity must tie back to some adverse employment action improperly taken on the basis
                                                                                      11
                                  1    of race, color, religion, sex, or national origin. As discussed above, plaintiff fails to satisfy

                                  2    his prima facie showing of defendant’s purported racial discrimination.

                                  3           Separately, plaintiff did not initiate his civil rights grievances until after his

                                  4    challenged termination. Given that sequence, he cannot rely upon such grievances as

                                  5    the basis for his protected activity under Title 42 U.S.C. § 2000e-3(a). Because plaintiff

                                  6    altogether fails to establish a prima facie case of retaliation, summary adjudication of this

                                  7    claim is proper on this ground as well.

                                  8                               ii.       Defendant Identified Legitimate Non-Discriminatory

                                  9                                         Reasons for the Challenged Action and Plaintiff

                                  10                                        Failed to Show that Such Reason Was Pretextual

                                  11          Lastly, as described in the analysis subsection immediately above, defendant

                                  12   offered two legitimate, non-discriminatory reasons justifying plaintiff’s termination.
Northern District of California
 United States District Court




                                  13   Plaintiff failed to show that either such reason was pretextual. As a result, summary

                                  14   adjudication of this claim is appropriate on this separate ground as well. 6

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21   6
                                         In its briefing, defendant argues that plaintiff cannot show a claim under the LMRDA,
                                  22   Title 29 U.S.C. § 411. That section provides in relevant part that every member of any
                                       labor organization shall have “equal rights . . . to vote in elections,” 29 U.S.C. § 411(a)(1),
                                  23   and that “the right . . . to express any views, arguments, or opinions,” 29 U.S.C. §
                                       411(a)(2). As an initial matter, plaintiff fails to specify any claim premised upon that
                                  24   section. Even if the court generously construed plaintiff’s allegations to attempt such a
                                       claim here, the Supreme Court in Finnegan, as discussed above, recognized that union
                                  25   leadership may terminate members in similar post-election circumstances on grounds
                                       that such members “would be unable to follow and implement his policies and programs,”
                                  26   Finnegan, 456 U.S. at 435, and do so consistent with Title 29 U.S.C. §§ 411(a)(1) and
                                       (a)(2). While any such claim under Title 29 U.S.C. § 411 is not cognizable from plaintiff’s
                                  27   pleading in the first instance, plaintiff cannot show that such claim would be actionable
                                       even if it were.
                                  28
                                                                                       12
                                  1                                       CONCLUSION

                                  2          For the foregoing reasons, the court grants defendant’s motion for summary

                                  3    judgment on all claims.

                                  4          IT IS SO ORDERED.

                                  5    Dated: December 20, 2019

                                  6                                             /s/ Phyllis J. Hamilton
                                                                                PHYLLIS J. HAMILTON
                                  7                                             United States District Judge
                                  8

                                  9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                13
